SHERWOOD, J.
I dissent'from the conclusions reached and from most of the premises assumed in the majority opinion. [The majority opinion seems to be based upon the premises that, whatever may be the language of the Constitutions, “the primary purpose of each is to insure religious freedom,” and again: “The primary purpose to be obtained is of a twofold character: One, to insure personal freedom of conscience; and the other, to prevent the support of any religious organization or sect by the state through taxation.” Thus the major premises of the majority opinion are made to rest on the meaning of the phrases “religious freedom” and “personal freedom of conscience.”
Neither of these phrases appear in our Constitution; nor do I find them defined in the majority opinion, or in an)' authority to which my attention has been called. The phrase relating to religious liberty used in our Constitution is “liberty of conscience.” Const, art. 6, § 3. If we assume that the phrases “religious, freedom,” “personal freedom of conscience,” “religious liberty,” and “liberty of conscience” mean substantially the same thing, we must still determine what this freedom or liberty is which is secured by the Constitution, and which must not be infringed'.
*359Perhaps it would be impracticable, if not impossible, to give a definition of either one of these phrases which would exactly express its meaning in every place in which it was used. For example, religious liberty “does not include the right to carry out any purpose which persons see fit to claim as part of their religious system, nor to stretch their own liberty so as to interfere with the liberty of their neighbor.” Frazee’s Case, 63 Mich. 396, 30 N. W. 72, 6 Am. St. Rep. 310. It does not make professed religious belief superior to the laws of the state. And the state has authority to make regulations as to the time, mode, and circumstances under which parties shall assert or exercise their rights without coming in conflict with any constitutional provision. State v. White, 64 N. H. 48, 5 A. 828; Cooley’s Constitutional Limitations, § 596.
It is clear from the decisions above quoted and under the decisions referred to later in my opinion, that such phrases as are used above are of doubtful meaning, and we must look to the history of the times and the state of the law as it existed when the Constitution was enacted to obtain their correct meaning. In other words, the historical interpretation must be used, if we determine what the framers of the Constitution and 'the people who adopted it meant!"]
To the argument that reading the Bible in school will deprive” many children of school privileges and will cause endless strife, we call attention to the fact that at the time the first religious liberty statutes were adopted and for many years thereafter — in fact, until very recent times — the Bible was almost universally read in the public schools and was sometimes used as the reading book in the school. Donahoe v. Richards, 38 Me. 379, 61 Am. Dec. 256. In a survey made by the federal Bureau of Education in 1923, (Government Bulletin 1923, No. 15), it is shown that the Bible is now generally read in the schools of 24 states and in the schools of the city of New York. It is also read in some schools in'10 other states. It was excluded by decisions of the court in 4 states only until the majority opinion was handed down in this case. That reading the Bible in school was not unconstitutional had been decided by the courts of 7 states, each of which had Constitutions either almost identical or very similar to our own. x , ,
[To the argument that the Bible is not suitable for use in the public schools I desire to quote from an address by President Hadley, of Yale University, the following: “The use of the Bible in *360the schools justifies itself, because it does, in fact, give those lessons in conduct and character which we regard as fundamentally important. Wherever we have tried to make Bible reading a thing apart from the rest of the school work, which we used because we thought that the Bible was verbally inspired, we found difficulty in defending our course against those taxpa)refs who denied that the Bible had any such special authority, and against those others who believed that there was a church authority at least co-ordinate with the Bible. But when we make our religious and moral aim as 'broad as our whole field of instruction, and use the Bible as we use airy other book of poetry or history, then can we justify our principles in the face of all the world, and look forward with confidence to the results which will follow the application of those principles. To sum the whole matter up: the supposed antithesis between secular training and religious training arises from a misconception of what is involved in good training of any kind. * * * When a master of a public school is occupied only with teaching facts and principles, and when a master of a religious institution is occupied only with teaching dogmas and observances, they necessarily work at cross-purposes; 'but the mere learning of -facts and principles is not the vitally important part of secular education, nor is the learning of doctrines and observances the vitally important part of religious education. The formation of habits of discipline and the development of ideals of usefulness is the essentially important thing in good education of either kind. When we have grasped this truth, we shall see that there is in the field of education the same harmony between the true, needs of the world and' the true needs of the church which exist in every other department of human life.”
To the argument that religion must be excluded from the public schools, I call attention to the two provisions of our Constitution which expressly teach religion. The preamble says: “We, the people of South Dakota, grateful to Almighty God for our civil and religious liberties, * * * do ordain and establish this Constitution for the state of ¡South Dakota.” And again to the motto of this state which is, “Under God the people rule.” 'Const, art. 21, § I. It -cannot be unconstitutional to teach what the Constitution itself affirms.
To the argument that the court found Bible reading “for the *361purpose of increasing, improving, and inculcating' morality, patriotism, and reverence, and for the purpose of developing religious and Christian characters of the pupils of said schools, and that this stamped it as a religious exercise, and therefore in violation of the Constitution, I answer that it could not be unconstitutional to inculcate morality, because the Constitution provides that the stability, of our government depends on the morality and intelligence of its people, and that schools shall be established to secure such education. Const, art. 8, § i. Also the statute expressly provides that instruction shall be given by every teacher in the state in truthfulness, purity, public spirit, patriotism, respect for honest labor, obedience to parents, and deference to old age. Section 7631, Rev. Code 1919. The constitutionality of this statute is not questioned in this case, and while it remains unquestioned it cannot be unconstitutional to teach what the law' requires should be taughtQ
The majority opinion affirms that this is a Christian nation, and that 'Christianity is our national religion, and with this I agree. If this is true, how can it be unconstitutional to seek to develop religious and Christian character among the pupils of our schools, provided, in so doing, w'e teach nothing sectarian, and nothing which in any way offends the devotional sense of either parent or child? - ,
L_I earnestly dissent from each of the following conclusions reached in the closing paragraph of the majority opinion: “No law' of necessity can be invoked in this case.” Only a few days ■ago the President solemnly warned us that this was the most lawless nation in the world. It is common knowledge that we are in the midst of an unprecedented period of crime; that neither life nor property is safe in many places in our land. What greater necessity could be shown?
Again, the majority say: “The facts in this case do not show an-effort to give religious instruction to children otherwise deprived of such instruction.” But it is common knowledge that not over 43 per cent of our citizens are even nominal members of any church, and only a small portion of those, ’either children or adults, attend any church.
Again,]the majority opinion says: “This case involves the right of the Protestants to read their translation of the Bible and conduct their form o'f worship in the common schools, and to com*362pel the Catholic children to attend upon such services over the objections of their parents.” Since when did reading- identical passages from either the Douay or King James Bible, or repeating- the Lord’s Prayer, common to both, become pro-Protestant or anti-Catholic worship? Both Bibles are Bibles of the Christians. The prayer offered is a prayer to the same God, and the Bible itself is not sectarian.
(jThe law of the land, not the Protestants, required that the Catholic children attend the Faith school. No one went there to worship, and no one was required to' worship. As I view it, the real question involved is: Shall the state, through its regularly elected school board, determine what shall be taught in the public schools, or shall that be determined by the church, or some self-appointed group of persons ? In other words: Is the state, the church, or some cult or faction supreme in matters of education?
It further seems to me that the majority opinion fails to- point out any part of the Constitution which has been violated, or any specific right of appellant which has been infringed. The questions involved in this case are of such importance that, besides dissenting from the majority opinion, I have taken the liberty to submit the original opinion -which I wrote in this case, which opinion expresses my views upon the question. That opinion reads as follows:
February 2, 1925, the board of education of independent school district No'. 8, Meade county, adopted the following- resolution: “That the Bible be read or the Lord’s Prayer repeated in each room of the school during the opening- exercises each morning: Provided that no comment whatever shall be made by' those reading the Bible.”
At the request of a 'Catholic student, made on the second morning thereafter, the superintendent announced to the entire assembly'- of the school: “That those who objected to this exercise might absent themselves therefrom.”
About March 4, 1925, the' superintendent represented to the board that confusion ■ and disorder arose from pupils absenting themselves from such exercises. Thereupon the board passed the following- resolution: “That the superintendent be instructed to see that none of the 'pupils in the school be absent from any of the *363rooms during the reading of the scriptures at the opening exercises each morning.”
The superintendent then announced to the pupils that this rule was to be obeyed, and any pupil violating it would be expelled. About 16 pupils in the high school and grades refused to obey the rule, absented themselves during the reading of the scriptures, and were expelled. Among them was Marvin Finger, the son of August Finger, relator herein.
Later the board instructed the superintendent of schools to reinstate any pupil who signed an apology and promise in the following form:
“After being expelled from school on the '6th day of March, 1925, for disobedience to school regulations, I regret any action of disobedience and agree that, if I be admitted to the school again, I will comply willingly and cheerfully with all school regulations, including respectful attention to any scripture reading or other opening exercises that may be given. The reasons for such disobedience on the above date are that -.
“[Signed] -.”
Thereafter this proceeding in mandamus was brought in the circuit court of Meade county to compel the board to forthwith admit Marvin Finger to school “at such time as the reading of the King James version of the Bible shall not be in progress.” From a judgment in favor of defendant, and an order denying a new trial, plaintiff appeals.
Upon the trial the court found in substance: That during the month of February, 1925, the school board ordered and directed that the Bible be, read or the Lord’s Prayer repeated in all the schoolrooms of said district wherein public school was being- conducted. Pursuant to this order the board had read at the opening of school passages of scripture from the Bible commonly known as the King James version, and in certain rooms the Lord’s Prayer was repeated during the opening exercises óf school in the presence of all the pupils in attendance, but that such reading- was without sectarian comment. That Marvin Finger, aged about 12 years, had been in regular attendance upon the public schools maintained in said district, and resided with his father, August Finger, the relator herein. And that said relator, August Finger, and Marvin Finger were members and adherents of the Roman Catholic Church. *364That the board ordered the Bible to be read or the Lord’s Prayer to be repeated for the purpose of increasing', improving, and inculcating morality, patriotism, and reverence, and to develop the religious and Christian character of the pupils. That it was contrary to the faith, teaching', and dogma of the Roman Catholic Church for any Catholic to listen to the reading of the King James version of the Bible or the repeating of the Lord’s Prayer, unless the Catholic version was used. That under the direction and advice of Marvin Finger’s father and the Catholic priest of his parish said Marvin Finger refused to be present at the reading of the scriptures or when the Lord’s Prayer was repeated, although such reaching and repeating was always done without sectarian comment.
The only act of disobedience for which- Marvin Finger was expelled was his refusing- to be present during the time the scriptures were read or the Lord’s Prayer repeated. “That the King James version of the Bible is not a sectarian book, and that the same is not substantially different under the evidence submitted herein that the D'ouay or Catholic version of the Holy Scriptures, and that the reading of said Bible or the repeating of the Lord’s Prayer in the public schools of this state without sectarian comment is not sectarian instruction, and not in violation of any constitutional provision of this state.”
The court further found that reading the Bible or disciplining pupils and expelling them for violation of the rules of the school was largely in the discretion of the school board, and could not be controlled by mandamus in the absence of abuse, and that no abuse ■was shown in this case. That section 7659, Rev. Code 1919, was constitutional.
From these findings the court concluded, as a matter of law, that reading the Bible or repeating the Lord’s Prayer was largely within the discretion of the board of education, and was not sectarian instruction; that such reading did not bring the school within the constitutional provision prohibiting the appropriation of money for the support of a sectarian school, and that the acts of the board in compelling pupils to remain in school during the exercises of said school, including Bible reading or repeating the Lord’s Prayer, or expelling them for not remaining, is wholly within the authority of the board of education, and in the absence of abuse’ will not be interfered with by the courts, and that no abuse has been shown.
*365It should 'be observed that reading the scriptures, or repeating the Lord’s Prayer from the Douay or any other version of the Bible would have complied fully with this order of the board. Tt does not appear from the record how the King James version .of the Bible came to be selected. However, both sides tried the case in the lower court on the theory that the use of the King James version was directed by the board, and we will so consider it.
Hereafter we will refer to the King James version of the Bible as the King Janies Bible and the Douay version as the Douay Bible, Before discussing the main questions presented, we will consider some questions raised as to the admissibility of evidence and find-r ings of fact.
Appellant offered.in evidence the dedication or preface to the King James Bible. It was objected to as incompetent, irrelevant, and no part of the Bible. This objection was properly sustained. The dedication was no part of the Bible. There was -no proof offered showing, or-tending to show, that.any part of it had ever been read in school, or called to the attention of any pupil. It.,was not authorized, much less required, to 'be read -by the order of the school board, and was entirely, irrelevant.
AVe agree with appellant that the court should “take judicial notice of the contents of the Bible, of the numerous sects into' which the religious world is divided, and. also- of.the general doctrines maintained by each sect.” Jones, Evidence in Civil Cases, p. 173, § 130; Abbot’s Proof of Facts, p. 634; 1 Greenleaf, E. §§ 5, 6 ; State v. Dist. Ed., 76 Wis. 177, 44 N. W. 967, 7 L. R. A. 330, 20 Am. St. Rep. 41.
Appellant contends that part of finding of fact ,No. 5, which reads, “The King James version of the Bible is not a sectarian book,” is a conclusion of law and not a finding of fact; that as a finding of fact it is not sustained by the evidence, and as a conclusion of law it is erroneous. Substantially the same objection is made to another part of finding No. 5 and all of findings 6 and 7.
AVe laid down the rule by which an ultimate fact is to be dis7 tinguished from a conclusion of law in Danforth v. Coyne, 49 S. D. 153, 207 N. W. 79, citing in that opinion Levins v. Rovegno, 71 Cal. 273, 12 P. 161. In the former case we said: “If, from the facts in evidence, the result can be reached by that process of natural reasoning adopted in the investigation of truth, it becomes *366an ultímate fact, to be found as such.” As the court takes judicial notice of the meaning of current English words and phrases, as well as the contents of the Bible (Jones on Ev. supra), we think this part of .finding No. 5 must be held a finding of fact under the authority of Danforth v. Coyne, supra.
On the same authority, that part of finding No. 6 to the effect that disciplining pupils and expelling them for violating the orders of the board is largely in the discretion of the board is a finding- of fact. That part to the effect that such discretion cannot be controlled by mandamus, together with all of finding No. 7, is a conclusion of law.
Turning, now, to the main questions involved: Appellant has assigned 29 errors, which he summarizes as constitutional inquiries as follows: (1) 'Do the acts complained of constitute a violation of article 8, § 16, of the South Dakota Constitution? (2) Do the acts complained of constitute a violation of the South Dakota Bill of Rights, art. 6, § 3 ? (3) Do the acts complained of constitute a violation of any provisions of the federal Constitution? (4) Certain subordinate and ancillary questions involved in the foregoing.
The parts of our Constitution to which these inquiries refer read as follows:
Article 8, § 16: “No appropriation of lands, money or other property or credits to aid any sectarian school shall ever be made by the state, or any county or municipality within the state, nor shall the state or any county or municipality within the state accept any grant, conveyance, gift, or bequest of lands, money or other property to be used for sectarian purposes, and no sectarian instruction shall be allowed in airy school or institution aided or supported by the state.”
Article 6, § 3: “The right to worship God according to the dictates of conscience shall never be infringed. No person shall be denied any civil or political right, privilege or position on account of his religious opinions; but the liberty of conscience hereby secured shall not be so construed as to excuse licentiousness, the invasion of the rights of others, or justify practices inconsistent with the peace or safet)'- of the state. No person shall be compelled to attend or support any ministry or place of worship against his consent nor shall any preference be given by law to any religious establishment or mode of worship. No money or property of the *367state shall be given or appropriated for the benefit of any sectarian or religious society or institution.”
That part of section I of the Fourteenth Amendment to the federal Constitution applicable to this case reads as follows: “No state shad make or enforce any law which shall abridge the privileges or immunities of citizens of the 'United States, nor shall any state deprive any person of life, liberty or property without due process of law, nor deny any person within its jurisdiction the equal protection of the laws.”
Appellant contends that reading from the King James Bible or repeating the Lord’s Prayer as given therein constitutes giving sectarian instruction, in violation of section 16, art. 8, supra. It should be noted that the challenge here is, first, to the entire King James Bible; and, second, to the Lord’s Prayer as recorded in that Bible.
Appellant’s contention ■ cannot be true unless (a) the King James Bible is a sectarian book; or (b) the Lord’s Prayer as therein given is a sectarian prayer.
Before discussing these propositions, it will be necessary to determine the meaning of the word “sectarian,” as it is used in section 16, supra, and of the word “sect,” from which the former word is derived.
Webster’s New International Dictionary defines the word “sect” as follows: “Those attached to a certain opinion or set of opinions, or those following a particular leader or authority; in religion, the believers in a particular creed or upholders of a particular practice; especially, now, a party dissenting from an established church; a religious denomination; a separate religious denomination.”
And the word “sectarian” as: “Of or pertaining to a sect or sects; devoted to or promotive of the tenets and interests of a denomination; of, pertaining to, or characteristic of, one devotedly or 'bigotedly attached to a sect or denomination, as sectarian principles, prejudices, education.”
It is manifest, from the slightest inspection of these definitions, that the words “sect” and “sectarian” have not one, 'but several, meanings. For example, “sect” is said to refer to a body of Christians ; a body of persons distinguished by peculiarities of faith and practice. 35 Cyc. p. 1281. It has also been held, in construing *368statutes relating to religious liberty, to apply to a political party, and “sectarianism” to adherence to such party, State v. Board of Pres. and Directors, 134 Mo. 296, 35 S. W. 617, 56 Am. St. Rep. 503; and in Vidal v. Girard’s Executors, 2 How. 198, 11 L. E. 205, to include infidels, Jews, and Christians; and in People v. Board of Education, 245 Ill. 334, 92 N. E. 231, 29 L. R. A. (N. S.) 442, 19 Ann. Cas. 220, to include free thinkers and atheists. In State v. Dist. Bd., supra, under a Constitution almost identical to our own, the court held the term “sectarian instruction^ refers “exclusively to instruction in religious doctrines, and the prohibition is only aimed at such instruction as is sectarian; that is to say, instruction in religious doctrines which are believed by some religious sects and rejected by others. Hence, to teach the existence of a Supreme Being, of infinite wisdom, power, and goodness, and that it is the highest duty of all men to adore, obey and love Him is not sectarian, because all religious sects so believe and teach. The instruction becomes sectarian when it goes further, and inculcates doctrine or dogma concerning which the religious sects are in conflict.”
If the word “sectarian” means only of “or pertaining to a sect of sects, peculiar to a sect,” as appellant assumes it does, at page 79 of his brief, and the word “sect” includes each separate religious group, as well as atheists and other groups of unbelievers, nothing could be taught in our schools concerning the Catholics of Maryland, the Quakers of Pennsylvania, the Puritans of New England, or any secular or religious society without giving sectarian instruction. In short, no history could be taught without teaching something of the different secular and religious sects and their influence upon government. People v. Stanley, 81 Colo. 276, 255 P. 610, March 28, 1927.
Again, if the word “sect” applies equally to atheists and other groups of unbelievers, and they are protected in their views 'by our Constitution, as well as Christian sects, as held in State v. Dist. Bd., supra, we would be compelled to exclude from our schools the reading of the Declaration of Independence, the singing of America, and even the reading of section 1, article 21, of our 'Constitution, because each affirms the existence and supremacy of God. “Such an interpretation would exclude from our schools most of the best literature and leave nothing not sterilized or entirely Godless.” People v. Stanley, supra. We have no hesitation in saying: *369Such a meaning was never intended by the makers of our Constitution, or the people who voted to adopt it, and appellant’s argument based upon that definition of the word “sectarian” must fall.
While there are some decisions to the contrary, we think the phrase “sectarian instruction,” as used in section 16, art. 8, of our Constitution, “refers exclusively to instruction in religious doctrines, and the prohibition is only aimed at such instruction as is sectarian; that is to say, instruction in religious doctrines which are believed -by some religious sects and rejected by others.” State v. Dist. Bd., supra; People v. Stanley, supra; Kaplan v. Independent School Dist., 171 Minn. 142, 214 N. W. 18, 57 A. L. R. 185; Hackett v. School Dist., 120 Ky. 608, 87 S. W. 792, 69 L. R. A. 592, 117 Am. St. Rep. 599, 9 Ann. Cas. 36. The phrase “sectarian school,” as used in said section, meant a school organized and existing to promulgate the doctrines of some particular sect. Synod of Dakota v. State, 2 S. D. 366, 50 N. W. 632, 14 L. R. A. 418.
With the words “sect” and “sectarian” thus limited and defined, we proceed to inquire: Is the King James Bible a “sectarian” book? We think the weight of authority, both at the time our Constitution was adopted and since, is that it is not. Vidal v. Girard College, supra; Donahoe v. Richards, supra; Hackett v. Brooksville School, 120 Ky. 610, 87 S. W. 792, 69 L. R. A. 592, 117 Am. St. Rep. 599, 9 Ann. Cas. 36; Church v. Bullock, 104 Tex. 1, 109 S. W. 115, 16 L. R. A. (N. S.) 860; Board of Education v. Minor, 23 Ohio St. 211, 13 Am. Rep. 233; State v. Scheve, 65 Neb. 853, 91 N. W. 846, 59 L. R. A. 927, on rehearing 65 Neb. at page 877, 93 N. W. 169, 59 L. R. A. 927; Spiller v. Woburn, 12 Allen (Mass.) 127; Pfeiffer v. Board of Education, 118 Mich. 560, 77 N. W. 250, 42 L. R. A. 536; Billard v. Board of Education, 69 Kan. 53, 76 P. 422, 66 L. R. A. 166, 105 Am. St. Rep. 148, 2 Ann. Cas. 521; People v. Stanley, supra; Kaplan v. Independent School Dist., supra. And. see Evans v. Selma Union High School, 193 Cal. 54, 222 P. 801, 31 A. L. R. 1121, where it is held the Bible is not excluded from school libraries by a statute excluding all sectarian and denominational books.
As opposing this view appellant has cited the following cases: (1) Synod v. State, 2 S. D. 366, 50 N. W. 632, 14 L. R. A. 418; (2) State v. Hallock, 16 Nev. 375; (3) Knowlton v. Baumhover, 182 Iowa, 691, 166 N. W. 202, 5 A. L. R. 841; (4) Freeman v. *370Scheve, 65 Neb. 853, 91 N. W. 846, 93 N. W. 169, 59 L. R. A. 927; (5) O’Connor v. Hendrick, 184 N. Y. 421, 77 N. E. 612, 7 L. R. A. (N. S.) 402, 6 Ann. Cas. 432; (6) Herold v. Parish Board, 136 La. 1034, 68 So. 116, Ann. Cas. 1916A, 806, L. R. A. 1915D, 941; (7) People ex rel v. Board of Education, 245 Ill. 334, 92 N. E. 251, 29 L. R. A. (N. S.) 442, 19 Ann. Cas. 220; (8) State v. Dist. Bd., supra, all of which were decided after our Constitution was adopted, and could not have been in the mind of either the convention or the people when that instrument was voted upon. It should be observed that the constitutional provisions contained in our section 16, art. 8, are substantially identical with like provisions in each of the above states, and also with similar provisions in the states of Colorado and Minnesota, later referred to herein.
As the above eight cases, and more particularly cases 7 and 8, are quoted from and largely relied upon by appellant, we will consider them further. Referring to them by the numbers above given, they hold substantially as follows :
Cases (1) and (2) relate solely to sectarian schools, and I think sustain my views heretofore expressed concerning Synod v. State, supra. Cases (3) and (4) hold repeating the Lord’s Prayer as given in the King James Bible and reading selected passages from that Bible without comment do not violate such constitutional provisions.
Case (5) holds wearing the distinctive costume of a religious society of the Roman Catholic Church, known as the Sisterhood of St. Joseph, is a sectarian influence, if not the teaching of a denominational doctrine, and was therefore properly prohibited.
Case (6) held reading from the King- James Bible and repeating the Lordis Prayer, as given in that Bible, did not violate any .rig'hts of the Catholic plaintiff in that case, but reading that part of the New Testament which affirms that ‘Christ was the ‘Messiah and that the Messiah had come violated the rights of the Jewish plaintiff.
Cases (7) and (8) held permission to a teacher to> read passages from the Bible must be held permission to read the entire Bible. Based on this premise, the Wisconsin court held in case (8) that, as there were sects, and some parts of the Bible might reasonably be presumed to support the doctrines of the sect claiming to *371be founded upon it, the entire Bible should be excluded as a sectarian book. Based on the same premise, the Illinois court held “perhaps” it would be impossible to lay down a test “whereby to determine whether any particular part of the Bible formed the basis of or supported a sectarian doctrine. Such á test seems impracticable. The only means of preventing sectarian instruction in the school is to exclude altogether religious instruction, by means of reading the Bible or otherwise.”
It will thus be seen that onl}' one of the eight cases cited by appellant, namely case (8), held the Bible to be a sectarian book and in this case the court said:
“It should be observed in this connection that the above views do not, as counsel seem to think they may, banish from the district schools such text-books as are founded upon the fundamental teachings of the Bible, or which contain extracts therefrom. Such teachings and extracts pervade and ornament our secular literature, and are important elements in its value and usefulness. Such textbooks are in the schools for secular instruction and rightly so, and the constitutional prohibition of sectarian instruction does not include them, even though they may contain certain passages from which some inferences of sectarian doctrine might possibly be drawn.
“Furthermore, there is much in the Bible which camiot justly be characterized as sectarian. There can be no valid objection to the use of such matter in the secular instruction of the pupils. Much of it has great historical and literary value which may be thus utilized without violating the constitutional prohibition. It may also be used to inculcate good morals — that is, our duties to each other — which may and ought to be inculcated by the district schools. No more complete code of morals exists than is contained in the New Testament, which reaffirms and emphasizes the moral obligations laid down in the Ten Commandments. Concerning the fundamental principles of moral ethics, the religious sects do not disagree.”
If the court takes judicial notice of the contents of the Bible, its sects, and their doctrines, it must also1 take judicial notice that much of each version is identical, that much of each version of the Bible is not sectarian, and many of the supposed differences raise no sectarian question. It seems clear to me that, if extracts from *372the Bible found in secular books may be read without violating the Constitution, the same extracts may be read from the Bible itself without violating the Constitution, and this must be true to the same extent, even though such extracts contain passages “from which some inferences of sectarian doctrine might possibly be drawn.” It is 'difficult for me to see, if “there is much in the Bible which cannot justly be characterized as sectarian,” why such parts of the Bible may not be used to inculcate good morals.
Case No. 7 will be hereafter referred to as the Illinois case, and case No. 8 as the Wisconsin case. In the Illinois case the court holds: “The only means of preventing sectarian instruction * * * is to exclude altogether religious instruction.” But our Constitution does not exclude religious instruction from the schools, and it is the Constitution and not the courts which excludes. What the Constitution does not exclude, the courts cannot exclude. People v. Stanley, supra; Freeman v. Scheve, supra. In other words, to make the Illinois case an authority here, we must insert the word “religious" in the place of the word “sectarian” in section 16, supra. These words, however, are not synonymous. State v. Frazier, 102 Wash. 369, 173 P. 35, L. R. A. 1918F, 1056; 2 Schofield, Constitutional Law and Equity, 497; Oxford Dictionary; Webster’s New International Dictionary.
To -make the Wisconsin case an authority for excluding the Bible under the provisions of section 16, art. 8, we must substitute the word “Bible” for the word “sectarian” in that article. This the Constitution makers did not do, and these substitutions we are not now authorized to make. There is no authority which holds there is not much in the Bible that is not sectarian; how, then, can we say it is all sectarian, when we know much of it is not? “Even an atheist could find nothing sectarian in the Book of Esther.” People v. Stanley, supra. In this connection it should be observed that both the King James and the Douay Bibles are a compilation, of many books written at different times. The original manuscripts from which they were written have all been lost for many hundred years. Each Bible mentioned is a translation of translations. The Douay Bible contains six books, called the Apocrypha, which the King James Bible does not contain. People v. Board of Ed., supra.
The Bible antedates all sects founded upon it. It did not make them. It cannot be made sectarian, because some partial fol*373lower of some sect interprets it as sustaining his doctrines. It does not become sectarian because some sect translated, or adopted it. It is not made sectarian 'because it is proscribed by the Roman Catholic or any other church; proscription cannot make that sectarian which is not actually so: If it -could thus be made sectarian, atheists could proscribe the Star-Spangled; Banner, Calvinists Whittier, and the Fundamentalists half of modern science. People v. Stanley, supra; Kaplan v. Independent School Dist., supra; Hackett v. Brooksville Sch. Dist., supra.
Appellant does not contend that the Lord's Prayer is a sectarian prayer, is giving sectarian instruction, or that any sectarian doctrine is based upon it. Therefore it will not be further discussed, until we consider article 6, § 3, of our Constitution.
Two important rules of constitutional construction should be considered here. In -construing a doubtful provision of a Constitution :
"The court should look to the history of the times, and examine the state of things existing when the Constitution was framed and adopted, with a view to ascertaining its objects and purposes.” 12 C. J. p. 710, § 63.
“The fundamental purpose in construing a constitutional provision is to ascertain and give effect to the intent of the framers and of the people who- adopted it.” 12 C. J. p. 700, § 43.
Did the framers of our -Constitution an-d the people intend, by using the word “sectarian,” or by any other constitutional provision, to exclude the Bible from the schools of our state? We think the history of that document clearly shows they -did not. When the Constitution was first adopted and later approved by the people in November, 1885, the statutes of the territory provided: “The Bible shall not be excluded from any public school, nor deemed a sectarian book. It may be read in school without sectarian comment.” Section 91, c. 44, Laws 1883.
This remained the law of the territory until the adoption of section 19, c. 47, Laws of 1887, when it was provided: “No- sectarian doctrine shall be taught in any public school; but the Bible may be read in school not to exceed ten minutes daily, without sectarian comment; and no pupil shall be required to read it contrary to the wishes of his parent or guardian, or other person having him in charge.”
*374Congress did not admit South Dakota as a state under the Constitution adopted in 1885, but provided, by the Enabling Act passed February 22, 1889, that the Constitution adopted in 1885 should be resubmitted to the people at the election held in May, 1889, for delegates to the constitutional convention. At this election the voters again approved the Constitution of 1885 ‘by a large majority. Thereafter the same Constitution, with certain amendments not material to be noticed here, was adopted by the convention of 1889, and ratified by the people at an election held in October of that year.
The provisions relating to religious liberty in the Constitution of 1885 have remained unchanged to the present time. The law relating to Bible reading in schools remained, as enacted in 1887, until it was re-enacted in substantially the same form by subchapter 9, § 18, of chapter 56, Laws 1891. This remained the law until section 6, sube. 6, c. 78, Laws 1893, provided: “Moral instruction, intending to impress upon the minds of the pupils the importance of truthfulness, temperance, purity, public spirit, patriotism, and respect for honest labor, obedience to. parents, and due deference for old age, shall be given by every teacher in the public service of the state.”
This law was re-enacted by section 6, sube. 6, c. 57, Laws 1897, and has since remained the law of the state. By section 203, c. 135, Laws 1907, it was provided: “No sectarian doctrine may be taught or inculcated in any of the schools of the corporation, but the Bible, without sectarian comment, may be read therein.” ■
This provision has also remained the law of the state, without amendment since that time, and has been, in substance, the law of the territory and state for nearly 31 years; while the statute requiring moral instruction to be given by every teacher “in the public schools of the state” in eight specified subjects, each one of which is pre-eminently taught in the Bible, has been in force and unamended for 35 years and is still the law of the state.
“Cotemporaneous construction by the Legislature is frequently of controlling influence in determining the meaning- of ambiguous provisions of a Constitution.” 12 C. J. p. 712, § 65. “Legislative construction, long acquiesced in, will not be overthrown by the courts, except on weighty considerations.” 12 C. J. p. 813, § 258. We see no such weighty considerations in this case. We therefore *375hold that the King James version of the Bible is not a sectarian ■book, and the Lord’s Prayer as found therein is not a sectarian prayer.
It follows that to allege and prove that the Lord’s Prayer has been repeated, or selected passages from such Bible have been read in school, does not show a violation of any of the provisions of section 16, art. 8, of our Constitution, unless it is further shown that the selections read give sectarian instruction. When portions are read which are claimed to be sectarian, the courts will consider them. People v. Stanley, supra; 2 Sch. Constitutional L. and E. 476, note 481.
Turning now to article 6, § 3, and 'referring again to the Lord’s Prayer, appellant contends: (a) It is not a correct translation. (b) The so-called doxology is an interpolation, (c) Repeating the Lord’s Prayer constitutes worship. Objections (a) and (b) will be discussed together.
Loader (a) : The Douay version, as given in Matthew 6:11, reads, ‘Give us this day our supersubstantial bread;” while the King James Bible, Matthew 6:11, reads, “Give us this day our daily ■bread.” Webster defines the word "supersubstantial” as "beyond the substantial, spiritual,” while the word translated “daily” in the King James version might refer to either temporal or spiritual 'bread. But it should be noted that there are two versions of the Lord’s Prayer given in each version of the Bible, one in the Gospel of Matthew, chapter 6, and eleventh verse, and one in the Gospel of Luke, chapter 11, verses 2, 3 and 4. In verse 3, chapter II, Lake’s Gospel, the Douay version translates the Lord’s Prayer, “Give us this day our daity bread,” identically as it is translated in the King James Bible, Matthew 6:11. Moreover, the doxology to the praj'er is omitted in Luke 6, verses 2, 3 and 4, in both versions. To have repeated the prayer as given in either version, or either gospel, would have fully complied with the order of the Eaith school board.
Moreover, under (b), appellant contends the words, “For thine is the kingdom, the power, and the glory forever. Amen;” were interpolated into the Gospel of Matthew in the sixteenth century, and are not found in the Douay version or in so'me Protestant Bibles. Aside from the above-mentioned differences, the prayer is identical in both versions.
*376Under objection (b) : Appellant says at page 19 of his abstract : “It is conceded that to the devotional thought thereby expressed no Catholic entertains any objection. On the other hand, however, the addition of such words to the Lord’s Prayer, if not warranted by the words of 'Christ according- to the correct translation of the Gospels, is to some extent a test of the accuracy and authenticity of the respective versions. For that reason it might justly be objected to by the Catholic Church, which insists that such words are an interpolation.”
It is manifest that these objections may be obviated by repeating the prayer as given in Luke, and at most they raise only questions of accuracy, correct translation, and authenticity. Such questions are not judicial. Courts are not concerned with which Bible gives the correct translation, with the truth of the doctrines taught, or whether certain words were or were not interpolated. Herold v. Parish Board, 136 La. 1034, 68 So. 116, Ann. Cas. 1916A, 806, L. R. A. 1915D, 941; People v. Stanley, supra.
Under (c) : It is contended reading the Bible and repeating the Lord’s Prayer is worship. The Constitution does not prohibit any person from worshipping at any time or place. It does prohibit compelling any person “to attend or support any ministry 01-place of worship against his consent.” Const, art. 6, § 3. Therefore the constitutional question presented is: Does reading the Bible and repeating the Lord’s Prayer, as herein shown, make the teacher a minister or the school house a place of worship? The former is not claimed. Concerning the latter, the records of our three constitutional conventions show that each day’s session of each convention was opened with prayer, usually offered by a priest or minister of some denomination.
Each day’s session of our Legislature held at the state house 'in Pierre, and each day’s session of the Congress held at the Capitol in Washington is also opened with prayer, usually by a priest or minister of some denomination, and this has been the almost universal custom concerning legislative bodies and important conventions from the founding of our government to the present time. “No principle of constitutional law is violated * * * when legislative sessions are opened with prayer or the reading of the scriptures.” Cooley’s Const. Limitations, vol. 2, p. 975. If reading the Bible and offering prayer does not constitute other public buildings, *377maintained by taxes paid by the people, places of worship, we are unable to see how the like exercises can make a schoolhouse a place of worship. People v. Stanley, supra; Kaplan v. Independent School Dist., supra.
Appellant next contends that making compulsory the reading of the Bible in the public schools, though without comment, under penalty of expulsion, if the children do not attend, violates the following provisions of article 6, § 3: (1) “The right to worship God according to the dictates of conscience shall never be infringed.” (2) “No person shall be denied any civil or political right, privilege or position on account of his religious opinions.” (3) “No- person shall be compelled to attend or support any ministry or place of worship against his consent.” (4) “Nor shall any preference be given by law to an)' religious establishment or mode of worship.”
Under 1 : We think it may be assumed that no child attended the Faith school for the purpose of worship. He was not therefore prevented from worshipping. The record here shows that no child was required or even permitted to take any part in reading the Bible or repeating- the Lord’s Prayer. Whichever of these acts was done was done by the teacher alone. No posture or gesture of worship was required of either pupil or teacher during these exercises. All that was required of any pupil was to sit at respectful attention for a period of about three minutes each day while the teacher read or repeated from the Bible. Such an attitude the teacher was entitled to expect, and the pupil to1 observe, toward all instruction given by the teacher during- school hours.)
Appellant’s argument seems to be based upon the proposition that the Bible can never be read in a schoolroom for its historical, literary, or moral value alone; that when it is read there, or the Lord’s Prayer repeated there, it necessarily becomes worship, and each individual a worshipper. With this contention we cannot agree. Moral truth, literary gems, and historical facts should be, and we think may be, presented in.school for what they are, regardless of the place from whence they came. State v. Scheve, supra; People v. Stanley, supra; Kaplan v. Independent School Dist., supra. If what is read does not violate the Constitution, neither the covers nor the title of the book from which it is rea'd can make it unconstitutional.
*378In the Illinois case, No. 7, supra, the pupils were required to stand, fold the hands, and bow the head during the morning exercises, and in that attitude repeat the Lord’s Prayer in concert, and of this exercise the Illinois court said: “The wrong arises, not out of the particular version of the Bible or form of prayer used — • whether that found in the Douay or the King' James version — or the particular song's sung, but out of the compulsion to join in any form of worship. The free enjoyment of religious worship includes the freedom not to worship.”
In Herold v. Parish Board, No. 6, supra, the Louisiana court said: “We cannot conclude that plaintiff Marston or his children would have their consciences violated by the reading of the Bible, or of the offering of the Lord’s Prayer, which prayer is contained in all versions-or translations of the New Testament.” 136 La. 1042, 68 So. 119.
Where, as in this case, nothing sectarian is taught, and nothing to offend the devotional sense is said in such opening exercises, aiul the pupil takes no part either 'by word or act therein, we are unable to see how appellant's right to worship God is in any way infringed.
(2) For the same reasons we must also hold that no civil or political right, privilege, or position has been denied to appellant by these exercises. Nor has any preference been given by law to any establishment or mode of worship.
We have already 'discussed objection No. 3, and found it was not well founded. When the court takes judicial notice of the contents of the Bible, the different sects, and the doctrines each maintains, it must also take judicial notice that many passages in each of these Bibles are identical; that like the Lord’s Prayer much more of it is only slightly different in translation, and involves no' sectarian or other judicial question; in other words, that “there is much in the Bible which cannot justly be characterized as sectarian. There can be no valid objection to the use of such matter in the secular instruction of the pupils.” State v. Dist. Bd., supra.
We should further note that these Bibles are both Bibles of the Christians. Herold v. Parish Board, supra. Being Christian Biblesj translated from the same manuscripts, how can reading nonsectarian parts of identical translations, or even faulty translations, *379not objectionable to any devotional thought, from either Bible, be held to infringe any one’s right to worship ?
Appellant lays great stress upon the following findings of fact, requested by him, and found by the court:
No. 7: “That defendants ordered the Bible read and the Lord’s Prayer repeated for the purpose of increasing, improving,, and inculcating morality, patriotism and reverence, and for the purpose of developing religious and Christian characters of the pupils of said school.”
No. 8: “That it is contrary to and in violation of the faith, •doctrines, teachings, and dogmas of the Roman Catholic Church and religion, for any Catholic to read or listen to the reading of the King James version or translation of the Bible, or the repeating of the Lord’s Prayer unless the Catholic version thereof be used.”
No. 9: “That said Marvin Finger and the said August Finger believe that it is religiously wrong and contrary to the teachings, doctrines, and discipline of the Roman Catholic Church, to which they belong, to listen to the reading of the said King James version of the Bible, or the repeating of the Protestant version of the Lord’s Prayer, and said .Marvin Fing'er and August Finger entertained such belief at the time the said Marvin Finger absented himself from the schoolroom on account of the reading of said King James version of the Bible and the repeating of the Lord’s'Prayer.”
This record shows that this trial was closed, that seven findings of fact and four conclusions of law were made by the court, and judgment entered thereon denying the writ prayed for on July 24, 1925. It does not appear that the case was held, open, or reopened. or that any further evidence was offered, or anything further done in the case, until September 22, 1925, when, without stipulation or notice, so far as the record shows, on the application of plaintiff, 9 additional finding's of fact were made. The substance of the seventh, eighth, and ninth of these findings is given above. If finding of fact, so made without stipulation, notice or reopening the case, long after judgment was rendered, have any place in this record (a question we do not now determine), they must be based upon the evidence given during' the original trial.
There is no evidence in the record showing what the purpose of the board was in ordering the Bible reading', and certainty no *380evidence showing or tending to show that it was done with the purpose of developing the “religious and Christian characters” of the pupils. If we are justified in assuming the purpose of the board, we think we should assume that it was for the purpose of giving the “moral instruction” in truthfulness, temperance, purity, public spirit, patriotism, respect for honest labor, obedience to parents, and due deference to old age, which section 7631, Rev. Code 1919, provides should be given by every teacher in the public service of the state.
But, if the purpose of such instruction was to develop religious and Chrsitian character, can we say it was unconstitutional? The word “religious” has no definite or well-defined meaning in law. It is said to be “based on a belief in an accountability to God, a Supreme Being.” Kaplan v. Independent School Dist., supra. The preamble to our Constitution says: “We, the people of South Dakota, grateful to Almighty God for our civil and religious liberties, in order to form a more perfect and independent government,” etc. It says in Const, art. 21, § 1, that the seal of South Dakota shall contain the words: “Under God the people rule.”
It cannot be unconstitutional to teach what the Constitution itself affirms. I approve of what was said in State v. Dist. Bd., supra, where the court says: “To teach the existence of a Supreme Being of infinite wisdom, power, and goodness, and that it is the highest duty of all men to adore, obey, and love Him, is not sectarian, because all religious sects so believe and teach.”
Nor do we think it would violate any provision of our Constitution to teach the Golden Rule, or the moral precepts laid down in the Ten Commandments, or in the New Testament. Referring' to finding No. 8, that it is contrary to and in violation of the faith, doctrines, teachings, and dogmas of the Roman Catholic Church anck religion for any Catholic to read or listen to the reading of the King James translation of the Bible, as to1 this finding August Ringer testified: “Am acquainted with the rule of the Catholic Church as to the reading of versions of the Bible not approved by the Bishops. Am acquainted with King James version of the Bible, and know that Catholics are not authorized to read that version.” The only other evidence touching this point is found in the following stipulation: “That the Douay version of the Bible is the only Bible authorized by the Catholic Church.” No doctrine or *381dogma of the Catholic Church is shown, or pointed out, which sustains this finding, and manifestly it is not sustained by this evidence.
It is true that there was a loose leaf under the cover of part I of appellant’s brief purporting to have been taken from the Great Encyclical Letter of Pope Leo XIII, purporting to prohibit Bible reading in the vernacular. But this letter was neither offered nor received in evidence, and is not before this court. Furthermore Pope Benedict XV, answering an address of the St. Jerome Society formed for the purpose of translating and disseminating the New Testament in the vernacular of Italy, said: “They are doing a work of supreme advantage for the forming for Christian perfection of the minds of those who, * * * are waiting eagerly for the diffusion of the Divine Gospels. * * * We ardently desire * * * that the sacred books enter into the bosom of Christian families, * * * so that the faithful may accustom themselves to read the Holy Gospels and comment on them every day, learning thus to live holily.”
Finding No. 9 was to the effect that appellants believed it was religiously wrong, and contrary to the teachings, doctrines and discipline of the Roman Catholic Church,, to read or listen to the reading of the King James Bible or repeating the Lord’s Prayer as given in that Bible. If the phrase “religiously wrong” means any more than not authorized by the teachings and doctrines of the church, it is not made apparent.
The court does not find that appellants believed it would be wrong to read or listen to reading from the King James Bible, but only “religiously wrong,” and as suggested we think this means not authorized by the teachings and 'doctrines of the church. As so considered, it means practically no more than finding No. 8, and is not sustained by the evidence.
If any church, by prohibiting a book, could prevent its use in school, this would usurp the power oí the school board to determine what should be taught in the schools. I hold that reading selected passages from the Bible and repeating the Lord’s Prayer from the King James version without comment does not violate any of the provisions of article 6, § 3, of our Constitution.
Section 1, art. '8, of our Constitution provides as follows : “The stability of a republican form of government depending on the *382morality and intelligence of the people, it shall be the duty of the Legislature to- establish and maintain a general and uniform system of public schools wherein tuition shall be without charge, and equally open to all; and to adopt all suitable means to secure to the people the advantages and opportunities of education.” This section is a mandate to the Legislature to provide a system of schools wherein education in “morality and intelligence” shall be given to all. 2 C. J. p. 740, § 145, and page 741, § 152; In re State Bonds, 7 S. D. 42, 63 N. W. 223; State v. Kansas City, 233 Mo. 162, 134 S. W. 1007, at page 1011 of opinion.
Pursuant to this mandate the Legislature empowered school boards in independent districts (to which class Faith independent school district belongs) to maintain a unifrom system of instruction, and to provide a course of study from the ninth to the twelfth grades, inclusive (section 7547, subsecs. 4, 5, Rev. Code 1919), and empowered' the board to- supply text, reference, and library books for the use of the school (subsection 9). The Legislature also provided what subjects might be taught and designated the textbooks to be used. .Sections 7637-7640, Rev. Code 1919. The board was further empowered to exercise control over the schools and school corporation. Section 7546, subsec. I.
Under this authority the school board had power to add physical culture, athletics, and the cultivation of vocal .talent to the course of instruction; also to require pupils to furnish a physical report from an examining' physician as a condition of admission to the public schools. Streich v. Board of Education, 34 S. D. 169, 147 N. W. 779, L. R. A. 1915A, 632, Ann. Cas. 1917A, 760. Pursuant to this legislative authority the Faith board ordered selected passages from the Bible to be read without comment or the Lord’s Prayer repeated in each room of the Faith school, and for the purpose of preventing disorder and to prevent interference with the studies and rights of other pupils in the school declined to excuse any pupils from such exercises. From the record, before us, we cannot say that the board acted arbitrarily or abused, its discretion in any of these exercises, and we hold it did not.
Article 6, § 3, also provided three limitations upon the religious liberty granted by that section, as follows: (1) Such liberty should not “excuse licentiousness”; (2) invade “the rights of *383"Others”; or (3) “justify practices inconsistent with the peace or safety of the state.”
Construing section 3 with these limitations, it is plain that the religious liberty secured thereby ceased when it disturbed the school and invaded the rights of the other pupils, or became inconsistent with the peace or safety of the state. ' In other words, religious liberty is never infringed, when it is stopped at the point where it becomes licentious, an invasion of the rights of others, or inconsistent with the peace or safety of the state.
If morality is to be taught in the schools, it must be taught from something, and, so far as this record discloses, no other textbook was designated for this purpose.. Practically all the authorities cited herein, from Vidal v. Girard’s Executors down to the last case, affirm the fitness of the Bible for such moral instruction.
The two remaining questions will be discussed together:
(1) Did the exercises in the Faith school violate the provision of Amendment 14, § 1, of the federal Constitution which provides: “No state shall * * * deprive any person of life, liberty, or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.”
(2) Was such right violated by denying appellant’s application to permit the children to withdraw during the reading" of the scriptures ?
We adopt the following portion of what was said in People v. Stanley, supra, as follows: “(1) The state, for its own protection, may require all children to be educated. This needs no citation. (2) Certain studies plainly essential to good citizenship must be taught. Pierce v. Society of Sisters, 268 U. S. 534, 45 S. Ct. 571, 69 L. Ed. 1070, 39 A. L. R. 468; Meyer v. Nebraska, 262 U. S. 390, 43 S. Ct. 625, 67 L. Ed. 1042, 29 A. L. R. 1446. And, as a corollary, such, studies may be required of every child.”
It is the contention of the appellant that his right to bring up his child to worship God. according to the dictates of his own conscience has been violated. If we are correct in what we have said thus far, that right has not’ been violated, for the reason that no sectarian doctrine was taught in the Faith school. The child was not required to worship, or prevented from worshipping, his devotional thought was not offended, and no right of his or his parents was infringed.
*384Appellant is seeking here to exclude from the school a hook which contains useful knowledge, which is not immoral, which is not injurious to the child. “It is hard to see how the gift of a book which the court says is good, and which is good without a court decree, can be said to deprive a person of life, liberty, or property without due process” of law “under the 14th Amendment.” Minority opinion in People v. Stanley, supra.
In Jones v. City of Portland, 245 U. S. 217, 38 S. Ct. 112, 62 L. Ed. 252, L. R. A. 1918C, 765, Ann. Cas. 1918E, 660, the Supreme Court of the (United States said: “Bearing in mind that it is not the function of this court under the authority of the Fourteenth Amendment to supervise the legislation of the states in the exercise of the police power beyond protecting- against exertions of such authority in the enactment and enforcement of laws of an arbitrary character, having no reasonable relation to the execution of-lawful purposes.”
We think it cannot be said that the action of the Faith school board was arbitrary, or that the reading of the Bible - “had no reasonable relation to the execution of a lawful purpose”; i. e., the teaching of morality. “The liberty secured by the Constitution of the United States to every person within its jurisdiction does not import an absolute right in each person to be, at all times and in all circumstances, wholly free from restraint. There are manifold restraints to which every person is necessarily subject for the common good. On any other basis organized society could not exist with safety to its members. Society based on the rule that each one is a law unto himself would soon be confronted with disorder and anarch}'-. Real liberty for all could not exist under the operation of a principle which recognizes the right of each individual person to use his own, whether in respect of his person or his property, regardless of the injury that may be done to others. Jacobson v. Massachusetts, 197 U. S. 11, 25 S. Ct. 358, 49 L. Ed. 643, 3 Ann. Cas. 765; Smith v. Texas, 233 U. S. 630, 34 S. Ct. 681, 58 E. Ed. 1129, L. R. A. 1915D, 677; Patterson v. Colorado, 205 U. S. 454, 27 S. Ct. 556, 51 L. Ed. 879, 10 Ann. Cas. 689; Williams v. Fears, 179 U. S. 270, 21 S. Ct. 128, 45 L. Ed. 186; Otis v. Parker, 187 U. S. 606, 23 S. Ct. 168, 47 L. Ed. 323; Patterson v. Eudora, 190 U. S. 169, 23 S. Ct. 821, 47 L. Ed. 1002; Aikens v. Wisconsin, 195 U. S. 104, 25 S. Ct. 3, 49 L. Ed. 154; *385Smiley v. Kansas, 196 U. S. 447, 25 S. Ct. 289, 49 L. Ed. 546; McLean v. Arkansas, 211 U. S. 539, 29 S. Ct. 206, 53 L. Ed. 315; Grenada Lbr. Co. v. Mississippi, 217 U. S. 433, 30 S. Ct. 535, 54. L. Ed. 826; House v. Mayes, 219 U. S. 270, 31 S. Ct. 234, 55 L. Ed. 213.”
In Curtis & Brandegee’s American Constitution, pp. 673, 674, it is said: “Rights of necessity being a part of the law - * * * are subject to su-ch reasonable conditions .as may be decreed by the governing authority essential to the safety, health, peace, g’ood order and morals of the community.” Compagine Francaise v. Louisiana State Board of Health, 186 U. S. 393, 22 S. Ct. 811, 46 L. Ed. 1209: Bowditch v. Boston, 101 U. S. 16, 25 L. Ed. 980; Meyer v. Nebraska, 262 U. S. 390, 43 S. Ct. 625, 67 L. Ed. 1042, 29 A. L. R. 1446.
In the last case the -court said: “No- emerg’ency has arisen which renders knowledge by a child of some language other than English so clearly harmful as to justify its inhibition. * * * Experience shows that this [proficiency in foreign languages] is not injurious to the health, morals or understanding of the ordinary child.”
It is a matter of common knowledge that the educated criminal is the most dangerous of criminals; that morality and moral training are necessary to the existence of the state, and where the education, as in this case, has a “reasonable relation to some purpose within the competency of the state” (Pierce v. Society of Sisters, supra), the state has the right to exact such education from all children.
Finding no error in the record,'the judgment and order appealed from should be affirmed.